I am unable to agree that appellant was in any way negligent.
The only negligence charged either in the complaint or by the evidence is that appellant did not maintain a ditch along the side of its roadbed in order to stop soil from sliding or rocks from rolling upon its track. It must be borne in mind that appellant's railway line runs through an arid country along the banks of the Snake river. But little moisture comes to this area, though there are occasional heavy rainfalls in the summertime and some snow during the winter months. Above the track are high hills covered with sand and rock, a small amount of vegetation, a *Page 282 
little grass in places, and a small amount of grease wood or mesquite. Although land and rocks covered the mountain side of the track, no stones, earth, or water had come onto the track at the place where the accident occurred during the thirty years of the road's existence.
The undisputed testimony of appellant's supervisor of maintenance, of its general manager, a retired engineer who had run on the line for twenty-five years, one brakeman of many years experience, another brakeman who had run on the line for thirty years, a section foreman on the particular location from 1930 to the time of the accident, and other section men, testified that never before had there ever been any slide nor any trouble occasioned by rocks or earth coming on the track of the railroad at that point, and that they had no trouble from water coming from the hillside above the track.
The evidence of the railroad workers showed that they patrolled the railway about three times a week during the summer and nearly every day during the winter, that, during the rain storms and chinooks, no water ran by the roadbed where the accident occurred.
"A man is not bound to ward against a result which cannot be reasonably expected to occur, and negligence cannot be attributed to him for failing to do so." Atkinson v. Goodrich Transp. Co.,60 Wis. 141, 18 N.W. 764, 50 Am. Rep. 352.
A railroad company, in order to be free from negligence, need not anticipate slides along its roadbed in places where an experience of many years has taught its officers and workers that no danger existed.
"That which never happened before, and which in its character is such as not to naturally occur to prudent men, to guard against its happening at all, cannot, when in the course of years it does happen, furnish good ground for a charge of negligence in not foreseeing its *Page 283 
possible happening and guarding against that remote contingency."Hubbell v. Yonkers, 104 N.Y. 434, 10 N.E. 858, 58 Am. Rep. 522.
This rule has been approved in Hysell v. Swift  Co.,78 Mo. App. 39; Woolen Mills v. Edwards, 84 Mo. App. 448; and Morrisv. Southern Pac. Co., 168 Cal. 485, 143 P. 708.
Our own cases determine the question for consideration here.
The case of Topping v. Great Northern R. Co., 81 Wash. 166,142 P. 425, L.R.A. 1915F, 1174, presents a factual situation somewhat similar to that present in the instant case. The individual killed in the accident which occasioned the action in that case, was a passenger to whom the railway company owed a greater degree of care than appellant here owed to its employee.
The facts in the Topping case disclose that a snow slide swept the passenger train of the railway company from the tracks down the mountain side, causing Topping's death. The fact was stressed that the slide occurred at a point where none had been known before over a period of seventeen years, although it was shown that slides had occurred in the general vicinity. The importance which the court ascribed to this fact is disclosed in the following portions of the opinion:
"While it was known that this track was for the purpose of holding trains when taken off the main line, it is not shown, nor is it a fact, that any other slide had occurred at this particular point. In fact, the undisputed evidence is that no slide had ever occurred at this point previously. The road had been operated and maintained for a period of seventeen years at this place, and no slide had ever occurred at this place. There was no negligence, therefore, in failing to anticipate a slide or an unusual storm or an unusual occurrence.
". . . No one at that time anticipated, nor at any other time could anticipate, that a snowslide was about to occur at that place. It certainly cannot be held that *Page 284 
the officers in charge of the train were required to know in advance that the storm which was then raging would continue for an unprecedented length of time, or that an avalanche of snow would come down the mountainside at that place where a slide never had occurred when the snow had been much deeper. They certainly, in the exercise of their judgment and experience, were authorized to place the train where past experience had shown it would be safest and most convenient. . . .
". . . While the snow was deep, it was no deeper than it had been on previous occasions, when no slide had occurred at this place.
". . . And it was not shown that these officers, or any other person in that vicinity or elsewhere, then knew that a slide would occur or suspected that this place was not as safe as any other place in that vicinity. The belief was that this was the safest place, and this belief was justified by past experience and under all the then existing conditions. . . . that they had operated this road for a period of seventeen years without an avalanche or snow slide at this particular place; that this was an exceptionally severe storm; that it lasted for an exceptionally long time; and that, before that time, no accident of this kind had ever occurred upon its line in this state. It is too plain for argument that no negligence of the appellant was shown, but that the slide, which was the proximate cause of the accident, was a cause over which the railway company had no control, which it did not and could not foresee or know of until after it occurred, and for which it is not responsible."
This court, upon the basis of the foregoing statements relative to the fact that the company was to be guided by past experience, held that there was no negligence on the part of the company.
The majority opinion, in referring to this case, says:
"In that case the storm was an unprecedented one both in length of duration and in its violence."
To my mind, the slide which covered appellant's roadbed was as unexpected and unprecedented as the *Page 285 
slide which occurred in the Cascade mountains and destroyed the train of the Great Northern Railway Company.
Boskovich v. King County, 188 Wash. 63, 61 P.2d 1299, 107 A.L.R. 591, is a case strikingly like the one before us in most of the circumstances. The facts disclose that plaintiff was injured from a slide which came from a mountain side onto the highway upon which she was driving. The evidence showed that slides had occurred in the vicinity of the accident, and that the formation of the hills adjacent to the road was of a character such as would naturally result in slides during the period of heavy rainfalls. After citing the Topping case, supra, as sustaining authority, we stated:
"Respondent argues that the county should have constructed some sort of a bulkhead or retaining wall which would have prevented the slide, but a careful reading of the evidence convinces us that no reasonable or practicable construction at the point of the slide would have prevented it, and also that the county had no notice that there was danger of a slide at that particular point."
The court, in Foley v. New York, O.  W.R. Co., 97 N.J.L. 278,116 A. 781, had for consideration a case brought under the provisions of the Federal employers' liability act. In that case, a brakeman was killed as the result of the derailment of a train upon which he was riding caused by striking a boulder which had rolled upon the track. The court stated:
"The plaintiff's case, as we view it, is lacking in any proof that from the conditions as they existed at the place of the accident an ordinarily prudent person could have anticipated the happening of this accident. The trial court should have granted the motion for a nonsuit on the failure of proof of negligence. The evidence offered by the defendant confirms and strengthens this opinion. It was proved that this track was laid in 1895. To the time of the accident it had been in continual *Page 286 
use for twenty-five years. During this period no stones had ever been known to roll down from the hill in the vicinity of the place where the accident occurred or where the topography of the land was similar to the land at the place of the accident. There was no evidence that by human agency stones had been rolled from the hillside to the track. The photographs offered in evidence show that the hill was not abrupt and did not overhang the track. There seems to be nothing at the location where the accident occurred which would cause an ordinarily prudent person to take the precautions the plaintiff urges should have been taken to protect the track from obstructions coming from the hillside. Liability does not flow from every accident. Accidents may occur grievous in their consequences for which no one is legally or morally responsible."
The facts disclosed in Le Deau v. Northern Pac. R. Co.,19 Idaho 711, 115 P. 502, Ann. Cas. 1912C, 438, 34 L.R.A. (N.S.) 725, show that a rock rolled down a mountain side, crashed through a window of a car in which plaintiff was riding, and injured him. In holding that the railway company was not responsible, the court said:
"It is clear, therefore, that the accident did not occur by reason of anything which the appellant or its agents or employees did, nor did it occur through any defect in the appliances which appellant was using, or the instrumentalities it was employing as a common carrier. The only theory on which appellant could be held for the results of this accident would be that it owed to respondent, and to all of its passengers, an active duty to employ such means as were necessary and sufficient to either clear the mountainside of loose or overhanging rock and stone, or else to construct along its right of way such retaining walls or barriers as would be likely to prevent rock and stone from rolling down the mountainside onto its track. To require such an active duty on the part of a railroad company operating in this intermountain region, where roads are necessarily built through canyons and around mountainsides, *Page 287 
where the bluffs and hills rise precipitously for hundreds and sometimes thousands of feet above, would be imposing upon the company a duty that would be burdensome and might sometimes prove prohibitive to transportation companies. The mere suggestion of building retaining walls along railroad rights of way through some of the canyons and ravines in this mountainous country demonstrates its futility."
Of like import are Kennett v. Federici, 200 Wash. 156,93 P.2d 333, and Garner v. Pacific Coast Coal Co., ante p. 143,100 P.2d 32.
The cases of Teter v. Olympia Lodge No. 1, I.O.O.F.,195 Wash. 185, 80 P.2d 547; Tope v. King County, 189 Wash. 463,65 P.2d 1283; and O'Connor v. Chicago, M.  St. P.R. Co.,163 Wis. 653, 158 N.W. 343, cited by the majority, have no application to the facts presented in the case at bar. In those cases, the defendant claimed that the damage was occasioned by an act of God. Appellant here does not contend that the slide was occasioned by an act of God. It defends upon the ground that it was not negligent in that it could not anticipate an unexpected event.
The actions of reasonable men exercising due care are guided in most ways by the light of experience. What has happened to them or others are guides for present conduct.
The appellant in this case built its railway in a proper manner and through many years properly patrolled it to guard against accidents. No notice came to appellant during a period of thirty years that there was any danger of slides or falling rock at the place where the accident occurred. They had no notice that such an accident would occur, and were not compelled to anticipate the unexpected. It was not necessary that the appellant, in the exercise of due care, maintain a ditch at the side of its roadbed.
Under the authorities cited, and I find none to the *Page 288 
contrary, it was the duty of the trial court to hold the company blameless and grant its motion for a directed verdict or for a judgment notwithstanding the verdict.
For the reasons given, I dissent.
STEINERT, ROBINSON, and JEFFERS, JJ., concur with SIMPSON, J.